PER CURIAM.
Afaf Kanazeh appeals from the district court’s orders dismissing her eight motions as frivolous and enjoining her from filing any more pro se lawsuits against defendants. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Kana-zeh v. Mann, No. CA-00-2126-A (E.D. Va. filed Feb. 9, entered Feb. 15; filed Mar. 2, entered Mar. 8; filed Apr. 12, entered Apr. 19, 2001). We deny Kanazeh’s motion for relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.